       Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 1 of 39




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



 UNITED STATES OF AMERICA,                    Cause No. CR 15-147-BLG-SPW
                                                         CV 19-OOI-BLG-SPW
             Plaintiff/Respondent,

       vs.                                  ORDER DENYING § 2255 MOTION
                                              AND DENYING CERTIFICATE
GARY LEE QUIGG,                                     OF APPEALABILITY


             Defendant/Movant.



      This case comes before the Court on Defendant/Movant Gary Lee Quigg's

motion to vacate, set aside, or correct his sentence, pursuant to 28 U.S.C. § 2255.

Quigg is a federal prisoner proceeding pro se.

                                  1. Background

      On August 17, 2015, Quigg and his co-defendant wife Dusty Whitehouse

sold 3.7 grams of methamphetamine to a friend of theirs. Crystal Lopez. Lopez

was wearing a wire. An undercover agent. Agent Ivers, waited in the living room.

Drugs in hand, Lopez returned to the living room and soon departed with Ivers.

But the agent had paid $900. Ivers testified that he expected to receive an ounce,

and Lopez testified that the price for a gram was $100. At any rate, everyone

agreed that $900 should have bought more than 3.7 grams.
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 2 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 3 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 4 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 5 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 6 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 7 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 8 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 9 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 10 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 11 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 12 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 13 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 14 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 15 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 16 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 17 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 18 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 19 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 20 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 21 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 22 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 23 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 24 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 25 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 26 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 27 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 28 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 29 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 30 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 31 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 32 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 33 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 34 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 35 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 36 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 37 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 38 of 39
Case 1:15-cr-00147-SPW Document 270 Filed 01/27/21 Page 39 of 39
